Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Me*1163Carmack, J.), rendered May 29, 2009, convicting him of obstructing governmental administration in the second degree and violation of Vehicle and Traffic Law § 1234 (a), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence supporting his conviction is unpreserved for appellate review (see CPL 470.05 [2]; People v Finger, 95 NY2d 894, 895 [2000]; People v Gray, 86 NY2d 10, 19-21 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Romain, 38 AD3d 573 [2007]; People v Remy, 19 AD3d 515 [2005]).
The defendant’s remaining contentions either are without merit or do not require reversal. Fisher, J.P., Santucci, Eng and Chambers, JJ., concur.